Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest an arrangement for converting thermal energy from lost heat of an internal combustion engine into mechanical energy, comprising: a working circuit for a working medium which is heatable and evaporatable using the lost heat; an expansion engine disposed in the working circuit, wherein mechanical energy from heat of the working medium is obtainable by the expansion engine; and a heat exchanger mounted upstream of the expansion engine in a flow direction of the working medium, wherein the working circuit extends through the heat exchanger; wherein the heat exchanger comprises an exhaust gas recirculation heat exchanger having a cold part and a warm part, an exhaust gas heat exchanger, and a phase transition cooling in the internal combustion engine; wherein the heat exchanger is formed by serial connection in a sequence of the cold part of the exhaust gas recirculation heat exchanger, the exhaust gas heat exchanger, the phase transition cooling in the internal combustion engine, and the warm part of the exhaust gas recirculation heat exchanger. The exact order of the heat exchangers is not known in the prior art and applicant argues unexpected results and/or criticality of the recited order. One of ordinary skill in the art would not have found the order obvious without improper hindsight reasoning. 

A note on Kok et al. (DE 102015016783): Heat exchanger 5.2 of Kok is not the recited phase transition cooling in the internal combustion engine, when read in light of the specification under broadest reasonable interpretation. Heat 20 exchanger 5.2 is part of the EGR evaporator 5 (see Paragraph 25 of Kok). Said EGR heat exchanger would not be understood by one of ordinary skill in the art to be the phase transition cooling recited by applicant, when read in light of the specification under broadest reasonable interpretation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, July 12, 2022